Judgment and order reversed on the law and facts, with $25 costs and disbursements to the appellant, the award cancelled, and matter remitted to the same arbitrator for further proceedings in accordance with the memorandum. Memorandum: The record discloses that there was an evident confusion and miscalculation of figures in the arbitrator’s award, that he exceeded his powers in that he made awards to the owners against the contractor upon matters not submitted to him; and that the interests of justice require that the judgment and order be reversed and the award be set aside and that the matter be remitted to the same arbitrator for a rehearing of the controversy. This will give the arbitrator an opportunity to clarify his intentions. (Civ. Prac. Act, §§ 1462, 1462-a; Matter of Minskoff [Rheau Bldrs. Corp.], 282 App. Div. 918; Matter of Perlowin [Perlowin Studios], 278 App. Div. 348.) All concur. (Appeal from a judgment of Erie Special Term awarding respondents judgment against petitioner. The order confirmed the award of the arbitrator, denied petitioner’s motion to modify the award and directed entry of the judgment.) Present — McCurn, P. J., Kimball, Williams, Bastow and Goldman, JJ.